DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
2. 	This application is a continuation Application of U.S. Application No. 15/418,224 filed January 27, 2017, now U.S. Patent No. 10/832,260.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents). Claims 1-20 are pending.
			
Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	          Claims 1, 4-11, 16-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 8, 10-12 of U.S. Patent No. 10/832,260.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before". in re Karlson, 136 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC §101
5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a tool for the organization and understanding of enterprise data without significantly more. 
	
Subject Matter Eligibility Standard	
	When considering subject matter eligibility under 35 U.S.C.101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
 	Specifically, claim 1 is directed to a method. Claim 5 is directed to a system. The claims fall under one of the four statutory classes of invention. 
 	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claim 5. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:

Claim 1 recites:
	 one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform: 
 	storing, for each respective customer of one or more customers, respective customer information in a customer database; 
 	predicting, using a machine learning lifetime value (LTV) update model, a respective LTV for each respective customer of the one or more customers; 
determining an online advertisement for each respective customer of the one or more customers using the respective LTV, as predicted, for each respective customer of the one or more customers; and 
coordinating displaying the online advertisement for at least a portion of the one or more customers.  
 	This concept falls into the category of functions of organizing human activities such as managing commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The judicial exception is not integrated into a practical application. The claimed one or more processors; one or more non-transitory storage devices, and machine learning are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. 

 	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	The claimed processors, non-transitory storage devices, and machine learning are also seen as generic computer component storing data performing generic functions without an inventive concept as such does not amount to significantly more than the abstract idea. The claimed processor and memory are interpreted as being recited at a high level of generality and even if the claims recited in the affirmative.
 	The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination does not add anything more than the elements analyzed individually. Therefore, claim 1 does not amount to significantly more than the abstract idea itself. 
 	Applicant is reminded that a statutory claim would recite an automated machine implemented method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the claims are directed to an abstract idea.
	The dependent claims do not cure this deficiency. The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.  For the foregoing reasons, claims 1-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. 		

Accordingly, independent claim 1 is directed to an abstract idea.
The remaining independent claim 11 falls short the 35 USC 101 requirement under the same rationale.

 	Claim 2 recites a two- stage machine learning LTV update model, which is a not a function to perform the functions of claim 1.
 	Claim 3 further recites the abstract idea by reciting the function of applying one or more LTV decay functions to the respective LTV, as predicted, for each respective customer of at least a portion of the one or more customers to create a decayed LTV; and determining the online advertisement based on the decayed LTV”.  
 	Claim 4 further recites the abstract idea by reciting the function of determining, from the respective customer information in the customer database, whether each respective customer of the one or more customers had:(1) a respective online store transaction with a retailer; (2) a respective offline store transaction with the retailer; or (3) a respective online interaction with the retailer within a first predetermined period of time; categorizing one or more first customers of the one or more customers into a first customer group when the one or more first customers had: (1) the respective online store transaction with the retailer; (2) the respective offline store transaction with the retailer; or (3) the respective online interaction with the retailer within the first predetermined period of time; and categorizing one or more second customers of the one or more customers into a second customer group when the one or more second customers did not have: (1) the respective online store transaction with the retailer; (2) the respective offline store transaction with the retailer; or (3) the respective online interaction with the retailer within the first predetermined period of time; and determining the online advertisement for each respective customer of the one or more customers comprises: determining the online advertisement for each respective customer of the one or more customers using the respective LTV, as predicted, for each respective customer of the one or more of customers and a respective categorization of each respective customer of the one or more customers (which is a business concept). 
	Claim 5 further recites the abstract idea by reciting the function to increase the respective LTV, as predicted, for a respective customer of the one or more customers.
	Claim 6 further recites the abstract idea by reciting the a piecewise linear functions, a logistic regression, or a random forest model (which is a mathematical concept).  
 	Claim 7 further recites the abstract idea by reciting the function of predicting a respective retention probability for each respective customer of the one or more customers.  
 	Claim 8 further recites the abstract idea by reciting the function of predicting a gross merchandise volume (GMV) value or a number of orders for each respective customer of the one or more customers.  
 	Claim 9 further recites the abstract idea by reciting aggregated models of: a first machine learning LTV update model trained from data within a first predetermined period of time; and a second machine learning LTV update model trained from historical data within a second predetermined period of time.  
  	Claim 10 further recites the abstract idea by reciting the function of updating the machine learning LTV update model at least once every three months.
The remaining dependent 11-20 claims fall short the 35 USC 101 requirement under the same rationale. 
The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Werner (U.S. Pub. No. 2014/0046708) discloses a method for determining a customer's value. The method includes accessing, by a cloud host computer system, a first customer record stored by the cloud host computer system on behalf of a first client. The first customer record comprises information about a first financial relationship between a customer and a first client. The method also include accessing, by the cloud host computer system, a second customer record stored by the cloud host computer system on behalf of a second client. 

Bhattacharya et al. (U.S. Pub. Application No. 2014/0289007). for determining customer lifetime value (CLV) for a business. Receiving, from a user, inputs associated with a plurality of parameters. A plurality of parameters correspond to the customer transactions. Determining, based on the received inputs, a CLV base model applicable for the business. The CLV base model is determined from amongst a plurality of pre-defined CLV base models. Further, the method may include identifying at least one market scenario from amongst a plurality of pre-configured market scenarios for the business. The identifying is based on a combination of the plurality of parameters applicable for the business. A CLV scenario model is identified corresponding to the identified market scenario. A consolidated CLV for the business is calculated based on the determined CLV base model and the at least one identified CLV scenario model.
	
 	Manoharan et al. (US Pub. Application No. 20160247173) disclose a system and method for predicting CLV based on segment level churn. Predicting CLV ensures a higher degree of accuracy in the prediction of CLV as the prediction is based on assessment of multiple paramaters and an analysis of large volume of data related to the customers, and performing data analysis of the large volume of data to gather information about customer's buying behavior and expected lifetime.
					
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623